DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires a handle device that comprises a handle member, a swing member and a base member. However, it is unclear what is the invention claimed by the applicant. 
The specification and fig 2 show the following:

    PNG
    media_image1.png
    84
    628
    media_image1.png
    Greyscale

As described and illustrated, the handle device comprises also a spring and a lock member. So, it is unclear what exactly the applicant is trying to claim here. 

Correction and/or a clear explanation will be required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010120584 (JP 584) in view of US Pat No 8,876,177 to Takada et al (Takada).

    PNG
    media_image2.png
    518
    1613
    media_image2.png
    Greyscale

JP 584 discloses a handle device that comprises a base member (12), a handle member (20) defining a grasp portion and a slit, and a swing member (30).
The swing member comprises a handle side abutting portion configured to abut against the handle member when the grasp portion is lifted up (as seen in the middle position above, the handle is capable of resting against the portion illustrated on the swing 

JP 584 fails to disclose that the device further comprises a lock member and a spring. JP 584 discloses that the user will just pull to lift the cover.

Takada teaches that it is well known in the art to provide a similar handle device with a handle member (40) to operate a lock (50) spring biased by a spring member (70).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle device described by JP 584 with a lock/spring, as taught by Takada, in order to lock and secure the compartment where the handle member is used.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010120584 (JP 584) in view of US Pat No 8,876,177 to Takada et al (Takada) and further in view of JP4777131 (JP 131).
JP 584, as modified by Takada, fails to clearly discloses that the handle member comprises extension portions configured to abut against bearing portions on the base member.

    PNG
    media_image3.png
    1295
    2513
    media_image3.png
    Greyscale

As seen above, JP 584 appears to show that the extension portions on the handle member will abut the bearing portions on the base member.

    PNG
    media_image4.png
    576
    1342
    media_image4.png
    Greyscale

JP 131 teaches that it is well known in the art to provide the extension portions (32) on a handle member (30) to abut and interact with bearing surfaces (22) on the base member (figs 5 and 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 8, 2021